UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) One North Wacker, 48th Floor Chicago, IL 60606 (Address of principal executive offices) (Zip code) Derek Mullins 100 Fillmore Street, Suite 325 Denver, CO 80206 (Name and address of agent for service) Registrant's telephone number, including area code:1-312-843-6161 Date of fiscal year end:September 30 Date of reporting period:March 31, 2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Dividend Total Return Fund Semi-Annual Report March 31, 2015 Table of Contents Shareholder Letter 3 Discussion of Fund Performance 5 Portfolio Manager Letter 7 Fund Risk Disclosures 9 Overview of Fund Expenses 11 Portfolio of Investments 12 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 20 Board of Trustees and Officers 24 General Information 27 Not FDIC or Government Insured, No Bank Guarantee, May Lose Value 2 Dear Fellow Shareholders, Thank you for investing in the Destra Dividend Total Return Fund (the “Fund”). Destra provides investors and their advisors access to specialty-based asset managers with original investment theories. We strive to provide mutual fund investors access to investment products with a differentiated point of view, through our Destra Family of Mutual Funds. Destra’s investment products are developed with the goal of helping investors realize their long-term investment objectives. Market Summary For the six months ending March 31, 2015 (the “period surveyed”), US equity markets, as represented by the S&P 500 Index (“S&P 500”), fared well with a total return of 5.93%. Fixed income markets also posted strong returns during this period with the Barclays US Aggregate Bond Index (“Barclays Agg”) generating a total return of 3.43% for the period surveyed. The fourth quarter of 2014 marked the end of the US Federal Reserve’s (the “Fed”) multi-trillion, multi-year asset buying program – more commonly referred to as “Quantitative Easing”. While the Fed reiterated its commitment to maintaining record low interest rates for “a considerable time”, investors interpreted the Fed’s action as a sign that interest rates would increase in the near future and a rather sharp sell-off in US equities ensued during the month of October. While investors were concerned about interest rates increasing, the price of oil continued its precipitous drop which helped to drive down inflation and may have stimulated US consumers through lower gas prices. Ultimately, investors’ concerns about rising interest rates were unfounded as many key interest rates decreased during the period surveyed. The yield on the 10-year US Treasury, a key measure of interest rates, began at 2.52% and ended the period surveyed at 1.94%. The 30-year US Treasury followed a similar path as its yield ended the period surveyed at 2.54% after beginning at 3.22%. Investors’ focus on interest rates during the period surveyed shifted to the continued precipitous fall in the price of oil and its perceived effects (good and bad) on the US economy. On the good side, falling oil prices translate to lower gas prices for consumers which may boost consumer spending in other areas. Straddling the line of good and bad is inflation. Lower oil prices have a tendency to drive down inflation which may, at least temporarily, restrain prices of certain consumer goods; however, too little inflation or deflation is unhealthy for an economy in the long run as businesses and consumers may delay spending in the hopes for lower prices in the future. Now to the bad side of falling oil prices: lower oil and gas revenues for energy firms. This may lead to reduced exploration and production in the US’s shale reserves which would negatively affect job growth in this area since this area has been a very important source of new hiring in recent years. Additionally, reduced capital expenditures by energy companies threaten to weigh on profitability for many related industrial firms. As noted in our previous commentary, most equity bull markets climb a “wall of worry”. At the risk of improper personification, the US equity markets were certainly adept wall climbers during the period surveyed. In the face of a host of negative factors, US equities continued to produce strong returns and both the S&P 500 Index and Dow Jones Industrial Average Index marked new all-time highs. In addition, many interest rate-sensitive fixed income asset classes also posted strong returns as they benefited from falling interest rates. The aforementioned “wall of worry” can often contribute to increased volatility in asset prices which may benefit active managers. Heightened volatility may create more opportunities to buy and sell assets at attractive valuations which may benefit long-term investors in actively-managed products. We believe that our Funds’ investment managers are very well positioned to capitalize on the potential opportunities posed by additional volatility as they each employ thoughtful fundamental analysis and asset selection. Destra Capital We believe that experience sets Destra Capital apart. Destra’s team of investment professionals have decades of knowledge in their areas of expertise. This allows Destra to rise above fleeting market statistics and provides perspective to us when designing our portfolio-enhancing investment strategies and products. By confidently taking the long view, we believe that we build investment strategies that forgo what’s currently in favor for what’s right for long-term investors. 3 We believe our investment managers continue to adhere to their investment strategy and focus on attempting to limit downside risk when markets are down while participating in the upside when markets go up. This report should provide you with information on your Fund’s performance and other insights regarding the Fund’s investment strategy and management. Thank you for the confidence you have placed in us and we can assure you that we will work every day in an effort to earn your confidence. Sincerely, Destra Capital Advisors LLC Index Information S&P 500 Index – a market capitalization weighted index of 500 large companies which have their common stock listed on the NYSE or NASDAQ. Barlcays U.S. Aggregate Index – index that provides a measure of performance of the U.S. investment grade bond markets, which includes investment grade U.S. Government bonds, investment grade corporate bonds, mortgage pass-through securities and asset-backed securities. The securities that comprise the index must be denominated in US dollars and must be fixed rate, nonconvertible and taxable. Dow Jones Industrial Average Index – a price-weighted average of 30 actively traded “blue-chip stocks”, primarily industrials including stocks that trade on the New York Stock Exchange. Unlike the portfolio returns, the index returns do not reflect any fees or expenses and do not include the effect of any cash reserves. 4 DESTRA DIVIDEND TOTAL RETURN FUND DISCUSSION OF FUND PERFORMANCE (UNAUDITED) Destra Dividend Total Return Fund Average Annual Total Returns as of March 31, 2015 Inception Date: August 10, 2011 Inception Date: November 1, 2011 Life Life Share Class 6 Months 1 year 3 year of Fund Share Class 6 Months 1 year 3 year of Fund A at NAV -0.48% 7.49% 11.74% 14.75% C at NAV -0.86% 6.74% 10.92% 11.57% A with Load -6.22% 1.31% 9.57% 12.89% C with Load -1.81% 5.74% 10.92% 11.57% I at NAV -0.25% 7.94% 12.15% 15.16% S&P 500 Index 5.93% 12.73% 16.11% 19.42% S & P 500Index 5.93% 12.73% 16.11% 18.32% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of the date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A shares have a maximum sales charge of 5.75% and a 12b-1 fee of .25%. Class C shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Fund returns include the reinvestment of distributions. The Dividend Total Return Fund’s estimated total annual operating expense ratios, gross of any fee waiver or expense reimbursement, were anticipated to be 2.13% for Class A, 2.82% for Class C, and 1.80% for Class I shares. There is a voluntary fee waiver currently in place for the Fund through February 1, 2022, to the extent necessary to keep the Fund’s operating expense ratios from exceeding 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares. Without this expense cap, actual returns would be lower. S&P 500 Index – a capitalization weighted index of approximately 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund Class A Shares have a maximum sales charge of 5.75% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses, or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 5 DESTRA DIVIDEND TOTAL RETURN FUND DISCUSSION OF FUND PERFORMANCE (UNAUDITED), CONTINUED As of March 31, 2015 Top 10 Holdings as of 3/31/15 % of Total Investments Lamar Advertising Co - Class A 4.1% Johnson & Johnson 3.3% Energy Transfer Equity LP 3.3% LyondellBasell Industries NV - Class A 3.3% Plains All American Pipeline LP 3.2% The Williams Companies Inc 3.2% Merck & Co Inc 3.1% Enterprise Products Partners LP 3.1% General Electric Co 3.0% Energy Transfer Partners LP 2.9% Portfolio Characteristics Fund Index Number of Holdings 46 Average Market Cap $75.7 bil $38.3 bil Price to Earnings Ratio 23.5x 18.3x Price to Book Ratio 3.7x 5.3x Master Limited Partnerships 15.85% N/A Holdings, sectors and security types are subject to change without notice. There is no assurance that the investment process will lead to successful investing. Glossary Number of Holdings: The total number of individual securities held by the Fund or covered in the index. Price to Earnings Ratio: A valuation ratio of current share price compared to its per-share operating earnings over the previous four quarters. Average Market Capitalization: The average of market capitalization (market price multiplied by the number of shares outstanding) of the stocks in the portfolio. Price to Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. Portfolio Sector Allocation as of 3/31/15 (% of Total Investments) 6 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER (UNAUDITED) Fund Snapshot The Destra Dividend Total Return Fund (the “Fund”) is sub-advised by investment manager Miller/Howard Investments, Inc. (“Miller/Howard”). The Fund’s investment objective is to seek long-term total return and current income. Miller/Howard has been managing income-oriented equity strategies since 1991. The firm believes that financially strong stocks with rising dividends offer the prospects of consistent performance as well as potential added value. Miller/Howard’s research shows that dividends can be large contributors to total returns, and that by focusing on dividend-paying companies with a strong balance sheet, competitive positions, and consistent track records of increasing their dividends, investors have an opportunity to generate superior risk-adjusted performance over time. To accomplish this goal the Fund will, in normal markets, seek to invest at least 80% of its net assets in income producing equity securities. The securities in which the Fund may invest include common stocks, preferred shares, convertible securities, warrants, shares of other investment companies and securities, or other instruments whose price is linked to the value of common stock, depository receipts, and securities of master limited partnerships (MLPs). The Fund may invest up to 20% of its assets in securities denominated in non-U.S. dollar currencies, and up to 25% of its assets in MLPs. The following report is their review of the Fund’s performance over the six months comprising the semiannual reporting period and an outlook for the markets the Fund invests in going forward. How did the Fund perform during the period of October 1, 2014—March 31, 2015? During the six-month period ended March 31, 2015, the Fund’s Class A shares produced a total return of -0.48% based on Net Asset Value (“NAV”), the Class I shares produced a total return of -0.25% on NAV and the Class C shares produced a total return of -0.86% on NAV. During the period surveyed, the Fund’s benchmark, the S&P 500 Index¹, produced a total return of 5.93%. ¹S&P 500 Index is a capitalization-weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. Investing Environment Over the past six months there were ample concerns for investors: a strong US dollar (bad for multinationals and exporters, which constitute a large portion of the S&P 500); Russia’s economy under pressure; weak economic activity and a potential finance/real estate bust in China; geopolitical events in Iran, Greece, and Ukraine; heightened concerns that the Fed’s Zero Interest Rate Policy, or ZIRP, would end; and a significant drop in the price of oil due to increased worldwide supplies. Market volatility rose markedly, as the US economy continued its positive, but slow, growth in the final quarter of 2014 and the beginning of 2015. Portfolio Activity & Attribution In the fourth quarter 2014 we bought Host Hotels & Resorts (HST) on good yield, low debt, and rising cash flow that should support future dividend increases. The stock benefited from a strong market interest in REITs of all kinds. While we are cognizant of investors’ current skittishness, we strongly believe that energy-associated names not in exploration and production have been incorrectly sold in recent quarters. We purchased LyondellBasell Industries (LYB), a beneficiary of lower US natural gas prices and plentiful supply, selling at a historical bargain valuation. At the beginning of 2015 we initiated a position in upscale retailer Coach (COH). COH is involved in a comprehensive turnaround to recapture lost brand chic. Management efforts are supported by rock solid balance sheets, excellent cash generation, global retailing footprint, and fat profit margins, particularly in fast growing Asian markets. We also bought pulp and paper manufacturer Domtar (UFS). UFS is another business with a strong balance sheet and stable cash flows that support an attractive dividend with ample room for growth. After owning Domtar for only half the quarter, the stock was among our top contributors. We sold Seadrill because the drop in oil prices in recent quarters added to sluggish conditions for deep sea drillers, dimming prospects for a rebound. We exited Mattel as headwinds persisted in the fashion girl category, as well as in the Fisher-Price segment. Pressures on American Girl were expected to ease around the fourth quarter but were not sufficient to warrant continuing to hold. We also sold Ensco (ESV) on dividend safety concerns, despite a long-term 7 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER (UNAUDITED), CONTINUED favorable outlook for the offshore drilling market. Finally, we sold Intel (INTC), one of our strongest performers in 2014, because of disappointing guidance and an unexpected downside earnings report. Among the notable contributors to the fund’s performance was: 1) Lamar Advertising (LAMR), thanks to strong topline gains and guidance on 2015 dividend growth; 2) CME Group (CME), which benefited from increased interest rate volatility and higher trading volumes, plus better-than-expected earnings and annual variable distribution; and 3) Kinder Morgan (KMI), which consolidated its various public subsidiaries in a multi-billion dollar transaction. On the flipside, Seadrill (SDRL) and LINN Energy (LINE), both high-yielding companies in turnaround mode for which we held high hopes, were both upended by falling energy prices combined with high leverage. Toy maker Mattel (MAT) also proved disappointing, with the loss of its future rights to certain key product franchises and slow progress on potential growth markets. The most important boost to performance relative to the benchmark was our overweighting in pharmaceuticals and underweighting in an underperforming bank sector. The greatest drag on performance relative to the benchmark was our overweighting in energy and our underweight position in retail. Prospective & Outlook Because of the economic conditions we have remained more interested in stocks that we expect will be able to raise dividend payouts in the future, stocks whose current prices don’t necessarily reflect this potential. Of course, while we like current income, right now we are looking to emphasize stocks that offer dividend growth. Specialty REITs continue to be of interest, with hotel REITs benefiting from higher occupancy and better pricing, and senior housing REITS benefiting from growth opportunities underpinned by demographic trends. We also like energy infrastructure, which has suffered (unjustifiably in our view) along with energy producers. We have invested in several companies that transport natural gas and liquids around the US because their businesses are volume-sensitive and take little commodity price risk. In our view the real economy—the one in which our companies operate and provide goods and services and generate earnings—continues down a path of moderate but decidedly positive growth. Meanwhile the strong dollar and the price-induced oil patch weakness provide the latest obstacles to that elusive destination known as economic “escape velocity.” Still, job creation continues, homes are being built, and industrial production, trade, and demand for energy are all on the rise. The global banking system is on its strongest foundation in years, and credit for new business formation is loosening. Interest rates and corporate credit spreads remain near rock bottom, fueling corporate investments. Capital markets are wide open, financing robust new developments ranging from pipelines to real estate to the latest biotech breakthroughs. Overall, while stock valuations are above the historic norm, P/E multiples are by no means frothy as they were in 2000, or even in 2004. Pockets of value remain. Energy, areas of healthcare, technology, and specialty financials stand out to us. Nonetheless, to reiterate what we said at the beginning of 2014, it appears increasingly likely that after five years of a vigorous bull market—driven by actual earnings growth (about 35%) and rising P/E ratios (about 65%), the path forward is less clear, and dividends should play an increasingly prominent role in total future returns. We don’t discount the potential that Fed policy tightening (should it finally transpire, though we’re still doubtful) might introduce periodic volatility within the yield stock universe. But historical data suggests that, over most investors’ time horizons, there is little correlation between interest rates and stock prices. Prospects for this portfolio’s constituents are tethered to the real economy, and each company possesses what we see as a compelling blend of stability and growth that positions it to thrive in the years ahead. 8 DESTRA DIVIDEND TOTAL RETURN FUND FUND RISK DISCLOSURES – DESTRA DIVIDEND TOTAL RETURN FUND (UNAUDITED) This document may contain forward-looking statements representing Destra’s, the portfolio managers’ or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s, the portfolio managers’ or sub-adviser’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Some important risks of the Destra Dividend Total Return Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Active Management Risk—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. Currency Risk—Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s NAV, the value of dividends and income earned, and gains and losses realized on the sale of securities. Depositary Receipts Risk—Depositary receipts may be less liquid than the underlying shares in their primary trading market. Any distributions paid to the holders of depositary receipts are usually subject to a fee charged by the depositary. Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa. Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. Derivatives Risk—The use of derivatives such as options entails certain execution, market, liquidity, hedging and tax risks. If the investment adviser’s prediction of movements in the direction of the securities, foreign currency, interest rate or other referenced instruments or markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies. The Fund will be subject to risks that include, among other things, the risk of default and insolvency of the obligor of such asset, the risk that the credit of the obligor or the underlying collateral will decline or the risk that the common stock of the underlying issuer will decline in value. Dividend Income Risk—Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such stock. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. In such an event, the yield on the Fund’s dividend paying equity securities would be adversely affected. Depending upon market conditions, income producing equities that meet the Fund’s investment criteria may not be widely available and/or may be highly concentrated in only a few market sectors. This may limit the ability of the Fund to achieve its investment objective. Energy Companies Risk—The Fund invests in energy companies, including pipeline and gas distribution companies. General problems of energy companies include volatile fluctuations in price and supply of energy fuels, international politics, terrorist attacks, reduced demand as a result of increases in energy efficiency and energy conservation, the success of exploration projects, clean-up and litigation costs relating to oil spills and environmental damage, and tax and other regulatory policies of various governments. Natural disasters such as hurricanes in the Gulf of Mexico will also impact energy companies. Oil production and refining companies are subject to extensive federal, state and local environmental laws and regulations regarding air emissions and the disposal of hazardous materials. In addition, recently oil prices have generally decreased, which has significantly impacted energy companies. Equity Securities Risk—Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Financial Services Companies Risk—The Fund invests in financial services companies, which may include banks, thrifts, brokerage firms, broker/dealers, investment banks, finance companies and companies involved in the insurance industry. These companies are especially subject to the adverse effects of economic recession; currency exchange rates; government regulation; decreases in the availability of capital; volatile interest rates; portfolio concentrations in geographic markets and in commercial and residential real estate loans; and competition from new entrants in their fields of business. Foreign Investment Risk—Because the Fund can invest its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. Foreign markets may be smaller, less liquid and more volatile than the major markets in the United States, and as a result, Fund share values may be more volatile. Trading in foreign markets typically involves higher expense than trading in the 9 DESTRA DIVIDEND TOTAL RETURN FUND FUND RISK DISCLOSURES – DESTRA DIVIDEND TOTAL RETURN FUND (UNAUDITED), CONTINUED United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. These additional risks may be heightened for securities of companies located in, or with significant operations in, emerging market countries. In addition, the European financial markets have recently experienced volatility and adverse trends due to concerns about economic downturns in, or rising government debt levels of several European countries. These events may spread to other countries in Europe, including countries that do not use the Euro. These events may affect the value and liquidity of certain of the Fund’s investments. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the annual fund operating expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s annual fund operating expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Health Care Companies Risk—The Fund invests in health care companies, including those that are involved in medical services or biotechnology research and production, drugs and pharmaceuticals and health care facilities and services, and are subject to extensive competition, generic drug sales or the loss of patent protection, product liability litigation and increased government regulation. Research and development costs of bringing new drugs to market are substantial, and there is no guarantee that the product will ever come to market. Health care facility operators may be affected by the demand for services, efforts by government or insurers to limit rates, restriction of government financial assistance and competition from other providers. The Affordable Care Act of 2010 brought comprehensive changes to the health care industry, especially with respect to health care insurance companies. Although the full impact of the law and the related regulations has yet to be experienced by health care companies, it could create additional expenses and burdens on the health care companies. Information Technology Companies Risk—Information technology companies are generally subject to the risks of rapidly changing technologies, short product life cycles, fierce competition, aggressive pricing and reduced profit margins, loss of patent, copyright and trademark protections, cyclical market patterns, evolving industry standards and frequent new product introductions. Information technology companies may be smaller and less experienced companies, with limited product lines, markets or financial resources and fewer experienced management or marketing personnel. Information technology company stocks, particularly those involved with the Internet, have experienced extreme price and volume fluctuations that often have been unrelated to their operating performance. Investment Risk—When you sell your shares of the Fund, they could be worth less than what you paid for them. Therefore, as with any mutual fund investment, you may lose some or all of your investment by investing in the Fund. Market Risk—Market risk is the risk that a particular security owned by the Fund or shares of the Fund in general may fall in value. Securities are subject to market fluctuations caused by such factors as economic, political, regulatory or market developments, changes in interest rates and perceived trends in securities prices. Overall securities values could decline generally or could underperform other investments. Master Limited Partnership Risk and Sector Risk—An investment in units of master limited partnerships (“MLPs”) involves certain risks that differ from an investment in the securities of a corporation. Holders of MLP units have limited control and voting rights on matters affecting the partnership. In addition, there are certain tax risks associated with an investment in MLP units and the potential for conflicts of interest exists between common unit holders and the general partner, including those arising from incentive distribution payments. The benefit the Fund derives from investment in MLP units is largely dependent on the MLPs being treated as partnerships and not as corporations for federal income tax purposes. If an MLP were classified as a corporation for federal income tax purposes, there would be reduction in the after-tax return to the Fund of distributions from the MLP, likely causing a reduction in the value of the Fund’s shares. MLP entities are typically focused in the energy, natural resources and real estate sectors of the economy. A downturn in the energy, natural resources or real estate sectors of the economy could have an adverse impact on the Fund. At times, the performance of securities of companies in the energy, natural resources and real estate sectors of the economy may lag behind the performance of other sectors or the broader market as a whole. Utilities Companies Risk—The Fund invests in utilities companies. Utilities companies are subject to the imposition of rate caps, increased competition due to deregulation, the difficulty in obtaining an adequate return on invested capital or in financing large construction projects, the limitations on operations and increased costs and delays attributable to environmental considerations, and the capital market’s ability to absorb utility debt. In addition, taxes, government regulation, international politics, price and supply fluctuations, volatile interest rates and energy conservation may cause difficulties for utilities. Utilities issuers have been experiencing certain of these problems to varying degrees. Investors should consider the investment objective and policies, risk considerations, charges and ongoing expenses of an investment carefully before investing. The prospectus contains this and other information relevant to an investment in the Fund. Please read the prospectus carefully before investing. To obtain a prospectus, please contact your investment representative or Destra Capital Investments LLC at 877-855-3434 or access our website at destracapital.com. 10 OVERVIEW OF FUND EXPENSES AS OF MARCH 31, 2015 (UNAUDITED) As a shareholder of the Destra Investment Trust, you incur advisory fees and other fund expenses. The expense examples below (the “Example”) are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period 10/1/14 to 3/31/15” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expenses Paid Beginning Ending Expense Ratios During the Account Account During the Period Value Value Period 10/1/14 10/1/14 to 10/1/14 3/31/15 to 3/31/15 3/31/15† Destra Dividend Total Return Fund Class A Actual $ $ % $ Hypothetical (5% return before expenses) % Destra Dividend Total Return Fund Class C Actual % Hypothetical (5% return before expenses) % Destra Dividend Total Return Fund Class I Actual % Hypothetical (5% return before expenses) % † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value forthe period, multiplied by 182/365 (to reflect the six-month period). 11 DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO OF INVESTMENTS March 31, 2015 (unaudited) Number of Shares Description Fair Value Common Stocks - 98.6% Consumer Discretionary - 2.7% Coach, Inc $ 2,247,329 Energy - 23.7% Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP Golar LNG Ltd. (Bermuda) Kinder Morgan, Inc MarkWest Energy Partners LP ONEOK Partners LP Plains All American Pipeline LP Spectra Energy Corp The Williams Cos., Inc Financials - 19.7% Ares Capital Corp Bank of Montreal (Canada) CME Group, Inc. - Class A Digital Realty Trust, Inc HCP, Inc Host Hotels & Resorts, Inc Lamar Advertising Co. - Class A OMEGA Healthcare Investors, Inc Senior Housing Properties Trust Weyerhaeuser Co Health Care - 17.8% AbbVie, Inc Baxter International, Inc GlaxoSmithKline PLC, ADR (United Kingdom) Johnson & Johnson Merck & Co., Inc Novartis AG, ADR (Switzerland) Pfizer, Inc Industrials - 5.0% Eaton Corp. PLC General Electric Co Information Technology - 11.7% Cisco Systems, Inc Maxim Integrated Products, Inc Microchip Technology, Inc Microsoft Corp Seagate Technology PLC STMicroelectronics NV - NY Shares (Switzerland) Materials - 5.7% Domtar Corp LyondellBasell Industries NV - Class A Telecommunication Services - 5.6% AT&T, Inc BCE, Inc. (Canada) Verizon Communications, Inc Vodafone Group PLC, ADR (United Kingdom) Utilities - 6.7% American Water Works Co., Inc National Grid PLC, ADR (United Kingdom) NiSource, Inc Total Common Stocks (Cost $72,812,798) Money Market Mutual Funds - 1.5% Fidelity Institutional Money Market Prime Money Market Portfolio - Institutional CL, 0.01% (a) (Cost $1,219,812) Total Investments - 100.1% (Cost $74,032,610) Liabilities in excess of other Assets - (0.1%) Net Assets - 100.0% $ 83,150,319 The accompanying notes are an integral part of these financial statements. 12 DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2015 (unaudited) % of Summary by Country Fair Value Net Assets Bermuda $ % Canada Switzerland United Kingdom United States Total Investments Liabilities in excess of other Assets ) ) Net Assets $ % ADR – American Depositary Receipt LP – Limited Partnership NV – Publicly Traded Company PLC – Public Limited Company (a) Interest rate shown reflects 1 day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 13 STATEMENT OF ASSETS AND LIABILITIES MARCH 31, 2015 (UNAUDITED) Assets Investments: Investments at cost $ Net unrealized appreciation Total investments at value Cash Receivables: Capital shares sold Dividends and interest Due from the advisor Foreign tax reclaims Prepaid expenses Total assets Liabilities Payables: Capital shares redeemed Due to advisor Legal fees Blue Sky fees Transfer agent Fees Trustees’ fees Audit fees Distribution payable Other expenses and liabilities Total liabilities Net Assets $ Composition of Net Assets Paid-in capital ($0.001 par value common stock) $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Net Assets Class A $ Class C $ Class I $ Shares Outstanding Class A Class C Class I Net Asset Value Per Share Class A $ Maximum Offering Price Per Share $ Class C $ Class I $ The accompanying notes are an integral part of these financial statements. 14 STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED MARCH 31, 2015 (UNAUDITED) Investment Income Dividends $ Less: foreign taxes withheld ) Total Investment Income Expenses Advisory fees Transfer agent fees Administration and accounting fees Legal fees Distribution fees Class A Distribution fees Class C Shareholder service fees Blue Sky Class A Blue Sky Class C Blue Sky Class I Trustees’ fees and expenses Insurance fees Shareholder reporting fees Audit fees Custody fees Other expenses Total expenses Less: expense waivers and reimbursements ) Net expenses Net Investment Income $ Realized and Unrealized Gain (Loss): Net realized gain on investments in securities Net change in unrealized depreciation on investments in securities ) Net realized and unrealized loss on investments in securities ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. 15 STATEMENT OF CHANGES IN NET ASSETS For the six months For the ended year March 31, ended 2015 September 30, (unaudited) Increase (Decrease) in Net Assets Resulting from Operations Net investment income $ $ Net realized gain on investments in securities Net change in unrealized appreciation (depreciation) on investments in securities ) Net increase (decrease) in net assets resulting from operations ) Class A Distribution to Shareholders Net investment income ) ) Net realized gain ) ) Total distributions to shareholders ) ) Class C Distribution to Shareholders Net investment income ) ) Net realized gain ) ) Total distributions to shareholders ) ) Class I Distribution to Shareholders Net investment income ) ) Net realized gain ) ) Total distributions to shareholders ) ) Class A Capital Share Transactions Proceeds from shares sold Reinvestment of distribution Cost of shares redeemed ) ) Net increase (decrease) from capital share transactions ) Class C Capital Share Transactions Proceeds from shares sold Reinvestment of distribution Cost of shares redeemed ) ) Net increase from capital share transactions Class I Capital Share Transactions Proceeds from shares sold Reinvestment of distribution Cost of shares redeemed ) ) Redemption fees — Net increase from capital share transactions Total increase in net assets Net Assets Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS, CONTINUED For the six months For the ended year March 31, ended September 30, (unaudited) 2014 Class A Change in Shares Outstanding Shares outstanding, beginning of period Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of period Class C Change in Shares Outstanding Shares outstanding, beginning of period Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of period Class I Change in Shares Outstanding Shares outstanding, beginning of period Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of period The accompanying notes are an integral part of these financial statements. 17 FINANCIAL HIGHLIGHTS FOR A SHARE OF COMMON STOCK OUTSTANDING THROUGHOUT THE PERIODS INDICATED. For the For the For the For the For the period six months year year year August 10, ended March 31, ended September 30, ended September 30, ended September 30, 2011* to September 30, (unaudited) Class A Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Asset Value from Operations ) Distributions paid to shareholders from: Net investment income ) — Net realized gains ) ) — —
